             Case:20-01947-jwb        Doc #:416 Filed: 12/07/2020         Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN


In re:

Barfly Ventures, LLC, et al,                                         Case No. BG20-01947
                                                                     Chapter 11


                                      Debtor./



                                CERTIFICATION OF MAILING

         Sarah Garrett, Legal Assistant in the Office of the United States Trustee, Grand Rapids,

Michigan certifies that she has served a copy of the UNITED STATES TRUSTEE’S MOTION

REQUESTING THE AUTHORITY TO APPOINT CHAPTER 11 TRUSTEE, OR

ALTERNATIVELY FOR THE CONVERSION OF THESE CASES TO ONE UNDER

CHAPTER 7 upon:

Barfly Ventures, LLC                                         (via first class mail)
35 Oakes Street SW #400
Grand Rapids, MI 49503
Debtor


Rozanne M. Giunta                                            (sent electronically)
Attorney for the Debtor



Dated: December 7, 2020                               ______/s/______________
                                                      Sarah Garrett
                                                      Office of U.S. Trustee
                                                      125 Ottawa NW, Ste. 200R
                                                      Grand Rapids, MI 49503
                                                      Tel: (6l6) 456-2002
